DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7, line 3 recites, “based on the distance between the obtained candidate beams and a center of the obtained united beam area,” however it should read “based on [[the]] a distance” since “distance between the obtained candidate beams and a center of the obtained united beam area” is not previously recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claims 1, 16, 20 and their dependents:
Claim 1, line 11 recites, “based on a distance between the obtained candidate beams and the beam area.” It is unclear what “a distance between the obtained candidate beams and the beam area” is. How would one of ordinary skill in the art measure a distance between obtained candidate beams and a beam area?
Independent claims 16 and 20 are similar in scope to independent claim 1 and recite the same indefinite language. Thus claims 16 and 20 are rejected using the same reasoning.
Dependent claims 2-15 and 17-19 depend from the rejected independent claims and are rejected on the same basis.

Regarding claim 8:
	Claim 8, line 3 recites, “a candidate beam set having a same beam width with the beam width of the obtained united beam.” It is unclear if the “candidate beam set” recited in claim 8 is the same as the candidate beam set recited in claim 6, line 6 and claim 1, line 7.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chang et al. (US 5,890,067) discloses a number of “beam-spots” and the size of each “beam-spot” within zones being determined according to traffic patterns of mobile units within the zones.
Ward et al. (US 6,104,930) discloses the number of mobile stations within a radiation beam are determined from the number of uplink signals corresponding to the number of mobile stations.
Roos (US 2019/0208426 A1) discloses the distance between beams is generally specified as the distance between beam centers of two beams of a same color (two beams of the same frequency band and polarization), where the distance is quantified in terms of the radius r of the beams.
Kim et al. (US 2020/0053704 A1) discloses a maximum number of usable beams for the sidelink communication may be preconfigured, and the sidelink traffic may be transmitted using beams equal to or less than the maximum number of usable beams.
Gilmore (WO 96/17487 A1) discloses a cellular subscriber communication system in which a cell site is used to communicate information signals to and from users within a first cell having a number of sectors, the sectored antenna arrangement includes an antenna array with several antenna elements for projecting a corresponding number of antenna beams over the sectors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633